Case 1:21-mj-00291-GMH Document 5 Filed 03/10/21 Page 1 of 2

AO 442 (Rev. ITN) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

v. » Case: 1:21-mj-00294
Howard Berton Adams ) Assigned To : Harvey, G. Michael
Assign. Date : 3/8/2021
) Description: Complaint w/ Arrest Warrant
_ Defendant ,
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _ Howard Berton Adams >
who is accused of an offense or violation based on the following document filed with the court:

O Indictment © Superseding Indictment © Information 0 Superseding Information &%{ Complaint
©} Probation Violation Petition O Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 231(a}(3) - Obstruction of Law Enforcement During Civil Disorder;

18 U.S.C. § 1512(c}(2) - Obstruction of Justice/Congress;

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority;
18 U.S.C. § 1752(a)(2) - Disorderly conduct in restricted building or grounds;

40 U.S.C. § 5104(¢)(2)(D) - Disorderly Conduct on Capitol Grounds,

40 U.S.C. § 5104(e)(2)(G) - parading or demonstrating in Capitol building. Digitally signed by G. Michael
Date: 021 03.08 14:27:30
-0S'00'

Issuing officer's signature

 

Date: 03/08/2021 _

 

City and state: _____Washington, D.C. G. Michael Harvey, U.S. Magistrate Judge
Printed name and title

 

 

Return

This warrant was received on (date) O3I 04 2| , and the person was arrested on (date) 03 lro| Z\
at (city and state) K-62 WATER ; ei :

 

 
 

 

J eet ate aoe
)

agp Afficer 's signature

Toon Noees. SPRIAc. Bosse

Printed name and title

 

 

 

 
Case 1:21-mj-00291-GMH Document 5 Filed 03/10/21 Page 2 of 2

AO 91 (Rev. 11/11) Criminal Complaint

ree mor

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Columbia
United States of America ) .
v. ) Case: 1:21-mj-00291
Howard Berton Adams Assigned To : Harvey, G. Michael
DOB: 11/21/1960 ) Assign. Date : 3/8/2021
) Description: Complaint w/ Arrest Warrant
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 6, 2021 ___ inthe county of in the
in the District of _ Columbia ___, the defendant(s) violated:
Code Section Offense Description

18 U.S.C. § 231(a}(3) - Obstruction of Law Enforcement During Civil Disorder,
18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress,
18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority,
18 U.S.C. § 1752(a)(2) - Disorderly conduct in restricted building or grounds,
40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct on Capitol Grounds,
40 U.S.C. § 5104(e)(2)(G) - parading or demonstrating in Capitol building.

This criminal complaint is based on these facts:

See attached statement of facts.

iM Continued on the attached sheet.

   

wd net ni

“Complainant's signature

Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
, SE Digitally signed by G. Michael

 

 

by telephone. Harvey
G. Date: 2021.03.08 14:29:10
Date: ___—3/8/2021 ae OO
Judge's signature
City and state: Washington, D.C. . G. Michael Harvey, U.S. Magistrate Judge

Printed name and title
